Citation Nr: 0947475	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  00-18 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether the Regional Office (RO) committed clear and 
unmistakable error (CUE) in a January 1991 rating 
determination when denying service connection for 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. J. J. 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 
1969.

This matter originally came before the Board Veterans' 
Appeals (Board) on appeal from a March 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico, which, in pertinent part, 
denied service connection for PTSD.  In August 2004, the 
Board reopened, but denied the PTSD service connection claim 
on its merits.  On appeal, the U.S. Court of Appeals for 
Veterans Claims (Court) issued an August 2005 Order vacating 
the August 2004 Board decision in its entirety and remanding 
the appeal for readjudication consistent with the parties' 
Joint Motion for Remand.  In January 2007, the Board reopened 
the claim and remanded it to the RO, via the Appeals 
Management Center (AMC), in Washington, D.C., for further 
evidentiary development. 

In a January 2008 decision, the Board noted that in a letter 
received from the Veteran's attorney in July 2005, she 
advanced specific allegations of CUE in the January 1991 
rating decision that initially denied service connection for 
PTSD.  It noted that the file did not reflect that that CUE 
claim had been adjudicated and it was referred to the RO via 
the AMC for appropriate action.  The Board indicated that 
because action taken on the CUE claim could have an impact on 
the Board's consideration of the PTSD issue currently on 
appeal, the two issues were inextricably intertwined.  
Accordingly, final appellate consideration of the PTSD issue 
currently before the Board had to be deferred pending 
adjudication of the CUE claim.  The Board requested that the 
RO adjudicate the claim of CUE in the January 1991 rating 
decision that denied service connection for PTSD.  The RO, in 
an April 2009 supplemental statement of the case, found that 
CUE had not been committed in the January 1991 rating 
determination denying service connection for PTSD.  

With regard to the issue of CUE, because in this case the RO 
first adjudicated the issue in the SSOC, the Veteran's 
indication, through his attorney, in an April 2009 statement 
that he wished to appeal this issue would ordinarily be 
construed as a NOD that would prompt the Board to remand that 
claim for the RO to issue an SOC and provide a reasonable 
amount of time for the appellant to submit a substantive 
appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
However, because an (S)SOC was already issued which notified 
the appellant of the regulations pertaining to the issue on 
appeal and explained the reason for the denial of this issue, 
to remand the claim to have another SSOC issued would be 
superfluous.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided); cf. Brady v. Brown, 4 Vet. App. 
203, 207 (1993) (a remand is unnecessary even where there is 
error on the part of VA, where such error was not ultimately 
prejudicial to the veteran's claim).  Therefore, the Board 
concludes that its jurisdiction extends to consideration of 
the issue of CUE and that the appellant will not be 
prejudiced by considering those issues on appeal.  See 
Rowell, 4 Vet. App. at 17 (holding that lack of timely filed 
substantive appeal does not deprive Board of jurisdiction 
over appeal initiated by a timely notice of disagreement); 
Beryle v. Brown, 9 Vet. App. 24, 28 (1996) (holding that, 
where Board proceeded to review claims on appeal where no 
substantive appeal was filed, Board implicitly waived the 
filing requirement of the substantive appeal as to those 
claims).


FINDINGS OF FACT

1.  The January 1991 rating determination, which denied 
service connection for PTSD, considered the correct evidence 
and law as it then existed, and it did not involve an error 
that would undebatably lead to a different result if such 
error were corrected, and became final in the absence of a 
timely appeal.

2.  The preponderance of the evidence demonstrates that the 
Veteran does not currently have PTSD.


CONCLUSIONS OF LAW

1.  The RO's January 1991 rating determination denying 
service connection for PTSD was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 3.105(a) (2009).

2.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


CUE

Previous determinations that are final and binding, including 
decisions of service connection and other matters will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior rating decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or other 
adjudicatory decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc).

The United States Court of Appeals for the Federal Circuit 
has held that in order to be CUE, the error must be of a type 
that is outcome determinative.  Glover v. West, 185 F.3d 1328 
(Fed. Cir. 1999).

As an initial step a claimant asserting clear and 
unmistakable error must specify the error.  It is not enough 
to merely assert that there was clear and unmistakable error, 
to make broad-brush allegations of such error, or to assert 
that the evidence was improperly weighed and evaluated.  
Rather, the claim must be raised with some degree of 
specificity.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

The Veteran, through his attorney, in a July 2005 letter, 
indicated that the RO committed CUE in its January 1991 
rating determination, denying service connection for PTSD.  
It was noted that in relevant part, the decision denied the 
veteran PTSD based on lack of evidence of complaints of or 
treatments during military service, none immediately 
following discharge from service, and also for lack of 
confirmation of a diagnosis since the Veteran failed to 
report for a VA examination.  It was noted that the Veteran 
served in Vietnam and had been awarded the Combat Infantry 
Badge, the receipt of which is accepted by VA as evidence 
that the Veteran engaged in combat with the enemy.  It was 
stated that absent evidence to the contrary, his claimed 
stressor was deemed to have occurred.  See 38 U.S.C.A. 
§ 1154(b);38 C.F.R. § 3.304(f).  The Veteran's attorney noted 
that of record at the time were two reports from J. Reyes, 
M.D.  In the first report dated in December 1989, Dr. Reyes 
diagnosed the Veteran with delayed onset PTSD and related 
this it the Veteran's combat experience in Vietnam.  He noted 
that the Veteran was totally and permanently disabled from a 
social, industrial, and emotional standpoint.  In his second 
report in January 1990, Dr. Reyes again diagnosed the Veteran 
with PTSD, and related this to the Veteran's experiences in 
Vietnam.  

The Veteran's attorney indicated that the RO denied service 
connection for a nervous disorder claimed as PTSD based on a 
lack of complaints or treatment during military service, not 
immediately following discharge from service, and also for 
lack of confirmation of diagnosis since the Veteran failed to 
report to VA examination.  

She noted that it was her belief that the January 1991 denial 
was clearly and unmistakably erroneous.  As of January 1991, 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
occurred, and medical evidence of a link between the 
condition and the inservice stressor.  38 C.F.R. § 3.304(f).  
She noted that the evidence of record at the time of the 
decision satisfied all of these criteria and therefore 
supported a grant of entitlement to service connection for 
PTSD.  Equally significant was that the evidentiary record in 
January 1991 contained no medical evidence against the claim.  
The reports from Dr. Reyes clearly and unambiguously 
diagnosed PTSD and related the condition to the Veteran's 
military experience.  As such, all three criteria for an 
award of service connection were satisfied.  

The attorney further indicated that in an original 
compensation claim, the consequence of the Veteran's failure 
to report for an examination was that the claim be rated on 
the evidence of record.  38 C.F.R. § 3.655(b).  She noted 
that it was thus improper for the Veteran's claim to be 
denied based upon the Veteran's failure to report for an 
examination.  Rather, the appropriate course would have been 
for the claim to be decided on the evidence of record.  She 
stated that since the entire evidence of record supported the 
grant of benefits, had the RO properly applied the applicable 
law and regulation, a different outcome would have been 
ensued because service connection would have been granted.  

The Board notes that in its January 1991 decision, the RO 
noted the reports of Dr. Reyes.  It further indicated that 
the Veteran was seen with first degree burns to both eyes 
from a water heater.  The RO further observed that the 
Veteran was seen in August 1968 with complaints of headaches 
and bad dreams of 12 days duration.  It further noted that at 
the time of a mental health referral, the Veteran had 
complaints of sleeping walking on the ambush patrol.  The 
unit was noted to have effectively dealt with it by not 
sending him on any more ambush patrols.  The examiner noted 
that sleep walking was environment and social as much as an 
individual problem.  In this instance there was no indication 
that milieu was particularly concerned about the sleep 
walking problem.  The examiner also indicated that he felt 
referral back to the battalion surgeon was correct and the 
individual's successful manipulation was in no one's best 
interest.  Final assessment was headaches and bad dreams.  

The RO denied service connection for a nervous disorder 
claimed as PTSD based upon lack of evidence of complaints or 
of treatments during military service, not immediately 
following discharge from service, and also for lack of 
confirmation of diagnosis since the Veteran failed to report 
for the examination.  

The Board notes with regard to the Veteran's attorney's 
reference to 3.304(f), such a regulation did not exist at 
that time.  

38 U.S.C. § 1154(b) stated that in the case of any veteran 
who engaged in combat with the enemy in active service with a 
military . . . organization of the United States during a 
period of war, . . . the Secretary [of Veterans Affairs] 
shall accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is not official record of such incurrence or 
aggravation in such service, and to that end, shall resolve 
every reasonable doubt in favor of the veteran. Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reasons for 
granting or denying service-connection in each case shall be 
recorded in full.

Also applicable was 38 C.F.R. § 3.303 Principles relating to 
service connection, which stated: (a) General.  Service 
connection connotes many factors but basically it means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition . . . for 
which he seeks a service connection must be considered on the 
basis of the places, types and circumstances of his service 
as shown by service records, the official history of each 
organization in which he served, his medical records and all 
pertinent medical and lay evidence.  Determination as to 
service connection will be based on review of the entire 
evidence of record, with due consideration to the policy of 
the Department of Veterans Affairs to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each case.

Also pertinent was 38 C.F.R. § 3.304, Direct Service 
Connection; wartime and peacetime. (d) Combat.  Satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.

Furthermore, prior to March 26, 1991, the M21-1 directed VARO 
to require confirmation of stressors in the service records: 
Paragraph 50.45

d. Reasonably Supportive Evidence of Stressors in Service.  
Any evidence available from the service department indicating 
that the veteran served in the area in which the stressful 
event is alleged to have occurred and any evidence supporting 
the description of the event are to be made part of the 
record.  If the claimed stressor is related to combat, 
receipt of the Purple Heart, Combat Infantryman Badge, Bronze 
Star, and other similar citations are, in the absence of 
information to the contrary, considered supportive evidence 
of participation in a stressful episode.  Other supportive 
evidence includes, but is not limited to, plane crash, ship 
sinking, explosion, rape or assault.  POW status is 
conclusive evidence of an in-service stressor.

e.  A history of a stressor as related by the Veteran is, in 
itself, insufficient.  Service records must support the 
assertion that the veteran was subjected to a stressor of 
sufficient gravity to evoke symptoms in almost anyone.  The 
existence of a recognizable stressor or accumulation of 
stressors must be supported.  It is important that the 
stressor be described as to its nature, severity and date of 
occurrence.

38 C.F.R. § 3.326 also required the Veteran to report for 
examinations when the medical evidence was not sufficient to 
rate.  

The Veteran's attorney made proper reference to 38 C.F.R. 
§ 3.655. 

The Board notes that the Veteran is the recipient of the CIB, 
which as noted above, is considered supportive evidence of 
participation in a stressful episode.  

In finding that the Veteran had PTSD-delayed onset, Dr. 
Reyes, in his December 1989 report, indicated that the 
impairment was the delayed outcome of traumatic experiences 
he went through while he was service in Vietnam, where he was 
involved in combat many times, and experienced events that 
would be markedly distressing to anyone.  His noted that the 
Veteran's life was threatened many times.  He further 
reported that the Veteran was wounded several times on both 
legs and in his right eye and was hospitalized three times 
while serving in the Army.  He also noted that the Veteran 
saw thousands of Vietnamese killed while on combat duty.  He 
stated that these traumatic events had been persistently 
reexperienced during the past several years in the form of 
distressing recollection of the traumatic events and the 
distressing dreams and that these dreams and recollections 
were just reliving the traumatic experiences suffered by the 
Vet during combat action.  

While Dr. Reyes indicated that the Veteran's PTSD arose as a 
result of his Vietnam experiences, his statements with regard 
to injuries sustained as a result of combat were not verified 
in the Veteran's service treatment records.  Such 
inconsistencies would warrant the necessity for a VA 
examination as Dr. Reyes' opinion appears to have been based 
on inaccurate facts relayed by the Veteran.  

Moreover, while the record also contained other diagnoses of 
PTSD, there were no bases given for the diagnoses.  Based 
upon the inconsistencies in the report from Dr. Reyes and the 
lack of specific references to the Veteran's period of 
service in the other reports, an additional VA examination 
was warranted.  

The Board appreciates that the Veteran does not agree with 
conclusions the VA rating board reached in January 1991.  
However, the Court has consistently stressed the rigorous 
nature of the concept of CUE; "clear and unmistakable error 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts; 
it is not mere misinterpretation of facts.  " Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).

In view of the foregoing, the Board determines that the 
January 1991 rating determination was not an "undebatable" 
error.  Russell, 3 Vet. App. at 313 (defining CUE as an error 
that is "undebatable," in that "reasonable minds could only 
conclude that the original decision was fatally flawed").  As 
the January 1991 rating decision was supported by the 
evidence and law then of record, it was not the product of 
CUE.  As evidenced above, there was a reasonable basis for 
the denial.  




Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible. See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e. DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM), 32 (4th Ed.) (1994); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran "engaged 
in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Participation 
in combat, a determination that is to be made on a case-by-
case basis, requires that the veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality. See VAOPGCPREC 12-99 (October 18, 1999).  If 
VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of his alleged stressor. Instead, 
the record must contain evidence that corroborates his 
testimony or statements.  Cohen, 10 Vet. App. at 146-47; 
Zarycki, 6 Vet. App. at 98.

The criteria listed in DSM-IV under 309.81 relating to PTSD 
are as follows: (A) The person has been exposed to a 
traumatic event in which both of the following have been 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others (2) the person's 
response involved intense fear, helplessness, or horror. 
Note: In children, this may be expressed instead by 
disorganized or agitated behavior.  (B) The traumatic event 
is persistently reexperienced in one (or more) of the 
following ways: (1) recurrent and intrusive distressing 
recollections of the event, including images, thoughts, or 
perceptions. Note: In young children, repetitive play may 
occur in which themes or aspects of the trauma are expressed; 
(2) recurrent distressing dreams of the event. Note: In 
children, there may be frightening dreams without 
recognizable content; (3) acting or feeling as if the 
traumatic event were recurring (includes a sense of reliving 
the experience, illusions, hallucinations, and dissociative 
flashback episodes, including those that occur upon awakening 
or when intoxicated). Note: In young children, trauma- 
specific reenactment may occur; (4) intense psychological 
distress at exposure to internal or external cues that 
symbolize or resemble an aspect of the traumatic event; (5) 
physiological reactivity on exposure to internal or external 
cues that symbolize or resemble an aspect of the traumatic 
event.  (C) Persistent avoidance of stimuli associated with 
the trauma and numbing of general responsiveness (not present 
before the trauma), as indicated by three (or more) of the 
following: (1) efforts to avoid thoughts, feelings, or 
conversations associated with the trauma; (2) efforts to 
avoid activities, places, or people that arouse recollections 
of the trauma; (3) inability to recall an important aspect of 
the trauma; (4) markedly diminished interest or participation 
in significant activities; (5) feeling of detachment or 
estrangement from others; (6) restricted range of affect 
(e.g., unable to have loving feelings); (7) sense of a 
foreshortened future (e.g., does not expect to have a career, 
marriage, children, or a normal life span).  (D) Persistent 
symptoms of increased arousal (not present before the 
trauma), as indicated by two (or more) of the following: (1) 
difficulty falling or staying asleep; (2) irritability or 
outbursts of anger; (3) difficulty concentrating; (4) 
hypervigilance (5) exaggerated startle response.  (E) 
Duration of the disturbance (symptoms in Criteria B, C, and 
D) is more than one month.  (F) The disturbance causes 
clinically significant distress or impairment in social, 
occupational, or other important areas of functioning.  
Specify if: Acute: if duration of symptoms is less than 3 
months Chronic: if duration of symptoms is 3 months or more.  
Specify if: With Delayed Onset: if onset of symptoms is at 
least 6 months after the stressor.

As referenced above, the veteran is the recipient of the CIB.  

As noted above, the Veteran was seen with complaints of 
headaches and bad dreams in August 1968.  He was noted to 
have had bad dreams for 12 day duration.  A diagnosis of 
headaches and bad dreams was rendered.   

At the time of the Veteran's June 1969 service separation 
examination, normal psychiatric findings were reported.  On 
his June 1969 service separation report of medical history, 
the Veteran checked the "no" boxes when asked if he had or 
had ever had frequent trouble sleeping, frequent or 
terrifying nightmares, depression or excessive worry, loss of 
memory or amnesia, or nervous trouble of any sort.  

As noted above, the Veteran was diagnosed as having PTSD by 
Dr. Reyes in December 1989 and again in January 1990.  He was 
also diagnosed as having PTSD by C. Lopez, M.D., in an 
undated treatment record. 

In November 1998, the Veteran was afforded a VA examination.  
The claims folder was noted to have been available for 
review.  Following examination, an Axis I diagnosis of 
anxiety disorder, NOS, was rendered.  The examiner indicated 
that based upon the Veteran's history, records, and current 
evaluation, there was no evidence to warrant the diagnosis of 
PTSD.  The examiner indicated that the Veteran's most 
disabling condition was his characterological disorder.  

VA treatment records obtained in conjunction with the 
Veteran's claim reveal that he was diagnosed as having PTSD 
at the time of a December 1998 outpatient visit.  

In November 1999 and May 2000 VA outpatient treatment 
records, the Veteran was diagnosed with R/O PTSD.  

At the time of his October 2003 hearing, the Veteran 
testified that he went to battle and went on missions when in 
Vietnam.  He reported that he slept tied up so as to not 
sleep walk.  Dr. Juarez testified on behalf of the Veteran.  
He stated that the symptoms that the Veteran experienced 
during service were those of PTSD.  He noted that he had 
treated the Veteran and that he had PTSD.  

The Veteran was afforded an additional VA examination in 
December 2003.  The Veteran was interviewed by a board of two 
VA psychiatrists.  The claims folder was available for 
review.  Following examination, a diagnosis of major 
depressive disorder, recurrent, severe, without psychotic 
features, was rendered.  The examiners indicated that after 
reviewing the Veteran's claims folder and performing a 
clinical and mental status examination, it was their 
conclusion that the Veteran's mental condition did not meet 
the DSM-IV criteria to establish a diagnosis of PTSD.  The 
Veteran was not able to specify and describe in detail a 
severe and horribly traumatic event experienced in combat.  
He was also not observed as becoming anxious, distressed, or 
depressed, when he was expressing his experiences in Vietnam.  
They noted there was no evidence in the Veteran's clinical 
speeches of avoidance of stimuli associated with the trauma.  
They also stated that the Veteran's memories about Vietnam 
were not intrusive, persistent and distressing thoughts 
interfering with daily functions.  The examiners opined that 
since they could not identify signs and symptoms of PTSD and 
a definite extreme traumatic stressor, they could not 
establish a link between the stressor and the signs and 
symptoms of the Veteran's mental disorder.  

In conjunction with the January 2007 Board remand, the 
Veteran was afforded an additional VA examination in May 
2007.  The examiner indicated that the claims folder was 
available and had been reviewed.  Following examination, an 
Axis I diagnosis of depressive disorder, NOS, was rendered.  
With regard to PTSD stressors, the examiner indicated that 
the Veteran found no stressors particularly traumatic.  He 
also did not re-experience any traumatic events.  He did note 
that the Veteran met the DSM-IV stressor criteria due to his 
MOS and medals.  The examiner stated that the Veteran did not 
fulfill the diagnostic criteria for PTSD for his Vietnam 
services and experiences.  He indicated that the Veteran's 
correct and current neuropsychiatry condition was depressive 
disorder, NOS, a condition not caused by, due to, the result 
of, or secondary to his Vietnam war experience.  The examiner 
noted that the Veteran's psychiatric history had been present 
long after his Vietnam service.  He observed that the 
Veteran's claimed psychiatric history in service had been 
clearly examined and considered in the previous VA 
examinations, which remained.

The Board is sympathetic to the Veteran's belief that he 
currently has PTSD as a result of his Vietnam service.  
However, as noted above, he is not competent to render such 
an opinion.  The Board further observes that the Veteran was 
found to have PTSD by Drs. Reyes and Lopez.  Dr. Lopez did 
not provide any nexus between the Veteran's diagnosis and his 
period of service.  While Dr, Reyes did provide a nexus, his 
opinion was based upon history provided by the Veteran, which 
was not corroborated by the evidence of record.  The 
testimony of Dr. Juarez, and his relating the Veteran's PTSD 
to his period of service, was also based upon history 
provided by the Veteran.  Moreover, Dr. Juarez cited Dr Reyes 
report, which has been shown to have inconsistencies, as one 
of the bases for his belief that the Veteran's PTSD is 
related to his service in Vietnam.  In addition, the 
outpatient treatment records containing diagnoses of PTSD did 
not provide a nexus between the diagnosis and Veteran's 
period of service.  

In contrast, the VA examiners who performed the 1998, 2003, 
and 2007 VA examinations, all had the claims folder available 
for review in conjunction with the examination.  Following 
comprehensive reviews of the claims folder and thorough 
examination of the Veteran, they all reached the conclusion 
that the Veteran did not meet the criteria necessary for a 
diagnosis of PTSD.  The 2003 VA examination was conducted by 
a board of two VA psychiatrists.  The 2007 examination, 
provided extensive detail and cited specific reasons as to 
why the Veteran did not meet the criteria necessary for a 
diagnosis of PTSD.  The Board is placing greater emphasis 
upon the opinions rendered by the VA examiners based upon the 
availability of the claims folder and the detailed rationale 
cited as to why the Veteran did not meet the criteria 
necessary for a diagnosis of PTSD.  

As the preponderance of the evidence is against the claim 
that the Veteran has PTSD, his claim for service connection 
for PTSD fails on the basis that all elements required for 
such a showing have not been met.  Accordingly, service 
connection for PTSD must be denied as the preponderance of 
the medical evidence is against a finding that he currently 
has PTSD.


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As it relates to the Veteran's claim of CUE in the 1991 
determination, the VCAA is inapplicable to CUE claims.  
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  As 
such, there is no further evidence to be developed and no 
additional actions required to comply with the VCAA.

As it relates to the issue of service connection for PTSD, 
the Veteran's status has been substantiated.  The Board notes 
that in a February 2007 letter, the RO provided the Veteran 
with notice that informed him of the evidence needed to 
substantiate entitlement to service connection.  The letter 
also told him what evidence he was responsible for obtaining 
and what evidence VA would undertake to obtain.  The letter 
also told him to submit relevant evidence in his possession.  
The above letter also told the Veteran that to substantiate 
the claim there must be evidence of a current disability and 
a link between the disability and service.  The Veteran was 
also provided with notice as to the disability rating and 
effective date elements of the claim at that time.  

VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, all evidence necessary to decide this claim has been 
obtained.  No other relevant records have been identified.  
The Veteran has also been afforded numerous VA examinations.

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by submission of statements, his testimony, and 
arguments presented by his attorney.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide the appeal.  Based upon the foregoing, the 
duties to notify and assist the Veteran have been met, and no 
further action is necessary to assist the Veteran in 
substantiating this claim.  


ORDER

The January 1991 rating determination, which denied service 
connection for PTSD, did not involve CUE, and the appeal is 
denied.

Service connection for PTSD is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


